internal_revenue_service number release date index number -------------------------------------------------------- ------------------------------ ---------------------- ----------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------------------- id no ----------------- telephone number --------------------- refer reply to cc psi b07 plr-136560-10 date october x n -------------------------------------------------------------------------------------------------- ------------------------- - region ------------------------------------------------------------------------------------- network --------------------------------------------------------- dear -------------- this letter responds to a letter dated date requesting a ruling under sec_4261 of the internal_revenue_code the facts submitted state that x is a federally designated organ procurement organization opo under usc and a sec_501 organization x organizes the recovery preservation transportation and distribution of human organs and tissues for transplantation in the n states of region x works with numerous hospitals and transplant centers to coordinate organ transplants x responds to notifications from acute care hospitals in region of recent or imminent deaths following this notification x screens the potential donor and may send staff to the hospital to make a determination of the suitability of the donor's organs for transplant when a potential donor is identified x obtains the appropriate consent and takes responsibility for maintaining the donor body until the organs have been removed for transplant after x has made a determination that an organ is suitable for transplantation the organ is matched with an appropriate recipient though a system maintained by network the donated organs may be matched with a recipient inside or outside of region plr-136560-10 if an organ screened by x is matched with a recipient outside of region the opo from the recipient's region will generally arrange to send a transplant team to the hospital where the donor is located to remove the organ and return it to the transplant center in its region for the recipient's transplant surgery if an organ screened by x or another opo is designated for a recipient within region x will arrange for a transplant team to travel to recover the organ and transport it to the transplant center within region x assembles the transplant team and arranges for them to travel to the donor hospital to recover the organ once the organ has been recovered it is preserved packaged and transported with the transplant team to a transplant center in region where the transplant surgery immediately commences in most cases the transplant team that recovers the organ includes the surgeon or surgeons who will perform the transplant surgery x staff also travels with the transplant team to assist with the recovery preservation packaging and transportation of the organ air travel is usually required to recover an organ and transport it to a transplant center flights must take place on very short notice at any time day or night and are therefore unscheduled the success of the surgery is dependent in part upon the speed at which the organ can be recovered and transported to the transplant site to facilitate this process x frequently charters fixed-wing aircraft having a maximum_certificated_takeoff_weight in excess of big_number pounds from a charter operator the charter operator either provides the flight directly or through a subcharter arrangement the flight is solely used to transport the transplant team and x staff to the donor hospital and then transport them along with the recovered organ to a transplant center aircraft is equipped with the medical equipment necessary to transport the organ to the transplant site such as specialized ice storage containers flights may also be equipped with an organ pump in order to help maintain the function of the organ prior to transplantation in some instances the x requests a ruling that its domestic charter flights to and from organ donation recovery sites constitute air transportation described in sec_4261 and that any amount_paid or received by x relating to such flights are exempt from the taxes imposed under sec_4261 and sec_4271 sec_4261 imposes a percent tax on amounts paid for taxable_transportation of any person taxable_transportation is defined in sec_4262 to include transportation by air that begins and ends in the continental_united_states sec_4271 imposes a dollar_figure percent tax on amounts paid for the taxable_transportation of property such tax is imposed only on amounts paid to a person engaged in the business of transporting property by air for hire taxable_transportation is defined in sec_4272 as transportation by air which begins and ends in the united_states plr-136560-10 sec_4261 provides that no tax shall be imposed under sec_4261 or sec_4271 on any air transportation for the purpose of providing emergency medical services -- by helicopter or by a fixed-wing aircraft equipped for and exclusively dedicated on that flight to acute care emergency medical services based on the facts submitted and representations made we conclude that x's domestic charter flights to an organ recovery site and from a recovery site back to the transplant site that involve fixed-wing aircraft having a maximum_certificated_takeoff_weight in excess of big_number pounds are equipped for and exclusively dedicated to acute care emergency medical services within the meaning of sec_4261 accordingly no tax will be imposed under sec_4261 or sec_4271 for such charter flights except as specifically set forth above no opinion is expressed or implied as to the federal tax consequences of the transaction described above under any other provision of the code this ruling is directed only to the taxpayer on whose behalf it was requested sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office copies of this letter are being sent to x's authorized representatives sincerely stephanie bland senior technician reviewer branch office of the associate chief_counsel passthroughs special industries enclosures copy of this letter copy for sec_6110 purposes cc
